UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL LAW, a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:06-cr-00020-IMK-DJJ-9; 1:08-cv-00171-IMK-
DJJ)


Submitted:   November 18, 2010             Decided:   December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Law, Appellant Pro Se.         Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell Law seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                        The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006).

A    certificate          of     appealability           will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief   on    the    merits,          a    prisoner         satisfies       this    standard      by

demonstrating        that        reasonable            jurists    would        find       that    the

district      court’s          assessment       of      the    constitutional            claims    is

debatable     or     wrong.            Slack      v.    McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,             and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.         We        have    independently           reviewed       the     record      and

conclude      that        Law     has       not        made     the     requisite          showing.

Accordingly,         we        deny     Law’s      motion        for     a     certificate        of

appealability and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately



                                                   2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3